Name: Commission Implementing Regulation (EU) 2017/1500 of 23 August 2017 amending for the 275th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  international trade;  civil law;  politics and public safety
 Date Published: nan

 25.8.2017 EN Official Journal of the European Union L 219/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1500 of 23 August 2017 amending for the 275th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 August 2017, the Sanctions Committee of the United Nations Security Council decided to add one entry to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry is added under the heading Natural persons: Shane Dominic Crawford (alias: (a) Asadullah; (b) Abu Sa'd at-Trinidadi; (c) Asad). Date of birth: 22.2.1986. Place of birth: Mount Hope, Trinidad and Tobago. Nationality: Trinidad and Tobago. Passport no: (a) Trinidad and Tobago number TA959547, issued on 19.11.2013 (issued by Immigration Division of Trinidad and Tobago, expiration date 18.11.2018); (b) Trinidad and Tobago number T1071839, issued on 8.11.2004 (issued by Immigration Division of Trinidad and Tobago, expiration date 7.11.2014). National identification no: (a) Trinidad and Tobago National Identification Card 19860222007, issued on 16.6.2011 (expiration date 16.6.2016); (b) Trinidad and Tobago Birth Certificate B394445, issued on 23.1.2007; (c) Trinidad and Tobago Driver's Permit 892124B, issued on 30.8.2007 (expiration date 30.8.2010). Address: (a) Syrian Arab Republic (as at May 2014); (b) Reyhanli, Hatay, Turkey (previous location from Nov. 2013 to May 2014); (c) 349 Dass Branch Trace, Dass Trace, Enterprise Chaguanas, Trinidad and Tobago (from birth until 27.11.2013); (d) LP# 41 Ballisier Road, Smith Field Lands, Wallerfield, County of St. George East, Trinidad and Tobago (alternative location as at Sep. 2011). Other information: Physical description: eye colour: brown; hair colour: dark; complexion: light brown; build: medium; height: 174 cm; weight: 64 kg; speaks English, Arabic. Date of designation referred to in Article 7d(2)(i): 18.8.2017.